              IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA,


V.                                                 Case No. CR419-185


MICHAEL WILSON,

                   Defendant




      Laura G. Hastay, counsel of record for defendant Michael
Wilson in the above-styled case has moved for leave of absence and

for stand-in counsel.           The Court is mindful that personal and

professional      obligations     require    the    absence   of    counsel   on
occasion. The Court, however, cannot accommodate its schedule to

the thousands       of attorneys     who    practice   within      the   Southern

District of Georgia.

      Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and trial shall
not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.


      SO ORDERED this ^^-^^day of December 2019.


     U. S. DISTRICT COUR:
                                     WILLIAM T. MOORE,             , JUDGE
     Southern District of GA         UNITED STATES DISTRICT COURT
         Filed In Office             SOUTHERN DISTRICT OF GEORGIA
                          M
              I^T^2o_La
          Deputy Clerk"
